DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

2.	Claims 1-9 and 11-19 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

Lin et al (US 20200028862) teach outputting anomaly information derived from the first machine learning, the anomaly information including data points detected as a result of applying the first and second analytics.

Regarding claim 1, the prior art does not teach a method for marking a machine learning model, said method comprising: providing a training dataset; adding at least one anomaly to said training dataset, and training said machine learning model using said training dataset, wherein in said training dataset said labeled examples define at least two feature subspaces and an anomaly subspace with said at least one anomaly, separated by said decision boundary and categorizing one of said feature subspaces and said anomaly subspace positively, and said other subspace negatively, wherein an anomaly distance between said anomaly subspace and said feature subspace that are categorized positively is larger than a largest distance between two labeled examples in said feature subspace that is categorized positively.

Regarding claim 11, the prior art does not teach a computing device comprising memory that stores instructions; and a processor that executes the computer instructions to provide a training data set; add at least one anomaly to said training dataset , and train said machine learning model using  said training dataset, wherein in said training data set said labeled examples define at least two feature subspaces and an anomaly subspace with said at least one anomaly, separated by said decision boundary and categorizing one of said feature subspaces and said anomaly subspace positively, and said other subspace negatively, wherein an anomaly distance between said anomaly subspace and said feature subspace that are categorized positively is larger than a largest distance between two labeled examples in said  feature subspace that is categorized positively.



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                              MAY 4, 2022